Citation Nr: 1629589	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  99-11 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for neuropathy of all four extremities as secondary to the Veteran s service connected back disability.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jonathan Bruce, Esquire


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran had active service from November 1973 to November 1975, March 1976 to November 1976, and June 1992 to March 1994.  He also had periods of active duty for training (ACDUTRA) and inactive duty for training (ACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

With regard to the claim for a TDIU, the Board, in an April 2010 decision, noted that the Veteran had raised the issue of entitlement to TDIU, pursuant to Rice v. Shinseki, 22 Vet App 447, 453-54 (2009).

In October 2013, this matter was last before the Board, at which time it was remanded for further development.  

In a June 2016 letter, the RO acknowledged receipt of a notice of disagreement (NOD with the July 2015 rating decision regarding the initial ratings assigned for left and right knee disabilities.  As the RO has acknowledged receipt of the NOD,  this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999) (where an NOD had not been recognized).  As the record reflects that the NOD has been recognized and that additional action is pending, a remand of the service connection and new and material evidence claims pursuant to Manlincon is not warranted in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

When this matter was last before the Board it was remanded to afford the Veteran a VA examination to address the presence and etiology of any neuropathy related to the service-connected back disability.  In doing so, the Board noted that the evidence of record suggested that the Veteran had neuropathy of the lower extremities related to disability of the spine, as well as neuropathy of all extremities related to diabetes mellitus and/or thyroid disease.  EMG/NCV testing in 2003 and 2007 suggested lumbar and cervical radiculopathy.  Service connection is not in effect for disability of the cervical spine.  

In October 2014, the Veteran received a VA examination, which included EMG/NCV testing.  The examination resulted in assessment of bilateral carpal tunnel syndrome (CTS) of the upper extremities, with no evidence of neuropathy related to lumbar or cervical spine disability.  The examiner did not comment on whether neuropathy related to disability of the spine was present at any course during the claim and appeal.  He did not address any of the specific questions relating to the history of the Veteran's disability.  Nor did he address the pertinent evidence of record relating to diagnosis of neuropathy, including October 2003 and August 2007 EMG/NCV reports, the July 2010 VA peripheral nerves examination report, and a May 2011 MRI Report from Dynamic MRI & 3D Center, reflecting severe stenosis of the spinal canal present at the L4-5 level.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Clarification of the October 2014 VA opinion is necessary.  The VA examiner did not render an etiological opinion, concluding that no disability was shown on EMG/NCV.  As outlined in the Board's prior remand, the record indicates possible assessment of radiculopathy related to the service-connected back disease.  The examiner did not address whether the Veteran had any such radiculopathy or neuropathy during any period of the claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  Moreover, the examiner failed to address the questions posed by the Board, and the pertinent evidence of record in rendering his opinion.  Thus, the examination report must be returned.  38 C.F.R. § 4.2.
In addition, there are Spanish language documents in the claims file that have not been translated.  The untranslated documents are marked in the VBMS system with a "please translate" note in the subject line.  As translations should have been completed before transfer of the case to the Board, this action should be completed upon remand.  Any additional Spanish language documents received upon remand must also be translated prior to transfer of the case to the Board.

The issue of TDIU is inextricably intertwined with the adjudication of the other remanded issue, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the translation of all Spanish language documents currently contained in the claims file, as well as any additional Spanish language documents that may be received upon remand.

2.  After the development directed in paragraph 1 has been completed to the extent possible, return the claims file to the examiner who conducted the October 2014 VA examination of the Veteran for an addendum.  If the October 2014 VA examiner is not available, the claims file must be available to another appropriate health care provider for the requested opinion.  After a review of the claims file, the author of the October 2014 VA opinion or other health care provider must respond to the following question and provide a full statement of the basis for the conclusion(s) reached:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has a neurologic disability, to include radiculopathy impacting his upper and/or lower extremities that is the result of his service connected back disability?  

In addressing this question, the examiner must consider whether any neurologic disability resulting from the service-connected back disability was present at any time during the course of the present claim and appeal, i.e since May 2010 to present.

In so doing, the examiner should take note of the fact that the Veteran was diagnosed as having peripheral neuropathy of the upper and lower extremities at a VA examination in July 2010, which was felt to be secondary to either diabetes mellitus or to a thyroid condition.  The examiner should also acknowledge the fact that the Veteran appears to have been diagnosed as having radiculopathy in the upper and lower extremities on testing in 2003 and 2007, and that MRI in 2011 showed severe stenosis of the spinal canal present at the L4-5 level.  In providing the opinion, the examiner should explain whether the neurologic symptoms the Veteran has been reporting since May 2010 are simply manifestations of a neurologic disability attributable to his back disability, or whether they were actually symptoms of peripheral neuropathy that had been misdiagnosed as radiculopathy.  The examiner is also reminded that no disability of the cervical spine has been service-connected in the Veteran's case.

The rationale for any opinion rendered must be provided. If the examiner is unable to offer any opinion without speculation, the examiner should offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382   (2011).

3.  After completing the requested action, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his attorney a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

